DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 10/20/2022. 
Claims 1-4, 9-11 and 13-22 are pending. 
The instant application was filed July 26, 2018 and claims priority to provisional applications 62/537289 filed 7/26/2017 and 62/557,957 filed 9/13/2017.
Provisional application 62/537,289 filed 7/26/2017 and 62/557,957 filed 9/13/2017 do not disclose the sequences in claims 5 and 9. Applicants have clarified that the disclosure included sequences 23-25 and the filing date is July 26, 2018. 
Claims 17 and 20 has an effective filing date of 62/557,957 filed 9/13/2017. Newly amended claims 16, 18 and 19 are supported in 62/557,957 filed 9/13/2017. The remaining claims have an effective fling date of 7/26/2017. 

Response to Amendments
The amendments are sufficient to overcome the claim objections. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-11 and 13-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating in a subject a voltage gated ion channel-related condition, OR increasing the conductivity of a cardiac tissue of a subject OR a method of increasing the upstroke velocity of a cardiac tissue of a subject OR a method of increasing the resistance to conduction block of a cardiac tissue of a subject, the method comprising administering directly to the heart an AAV9 vector encoding NavSheP D60A wherein the coding sequence is under control of an expression control sequence wherein the subject and wherein the subject has a condition selected from heart arrhythmia, chronic atrial fibrillation, damage from myocardial infarction, heart damage from stroke, and chronic ischemia, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following: This rejection is maintained for reasons indicated by the underlining above and discussed in the response below. 
1) Nature of invention.  The instant claims are drawn to methods of treatment using AAV9 delivery for ion channel related conditions in a subject. 
2) Scope of the invention.  The scope of the invention is narrow in that the treatment is based upon delivering a BacNav to subjects. As well, the vector used is an AAV9 vector. However, this superfamily claimed is quite broad as is the subject which is any and the method of administration which is any, the scope is quite large.
3) Number of working examples and guidance.  The disclosure provides the following sequences: SEQ ID NO: 1 is the nucleotide sequence that encodes the wild-type BacNav ion channel polypeptide from Shewanella putrefaciens 
SEQ ID NO: 2 and SEQ ID NO: 3 are nucleotide sequences encoding the human codon optimized versions of SEQ ID NO: 1. 
SEQ ID NO: 20 encodes the wild-type BacNav ion channel polypeptide from Shewanella putrefaciens with ER export motif and SEQ ID NO: 21 and SEQ ID NO: 22 are human codon optimized versions of SEQ ID NO: 20. 
SEQ ID NO:23 wild-type BacNav ion channel polypeptide from Shewanella putrefaciens 
SEQ ID NO:24 the same with ER export motif (Kir2.1 found in SEQ ID NO:6). 
Hence, a single sequence with variations are disclosed NavSheP D60A (a specific BacNav). Three motifs were tested appended to the C-terminus (Kv1.4, Kv1.5, and Kir2.1 also named ER1, ER2, ER3, presented as SEQ ID NO:4-6). The results suggest only improvement with the ER3 construct. It is not clear why all 3 are therefore used. 
We observed no improvement when ER1 and ER2 were present (FIG. 2C and FIG. 2D). However, the addition of ER3 significantly enhanced membrane labeling and minimized intracellular aggregation of the channels (FIG. 2E). The position of ER3 also appeared to be affect expression, since addition of this motif to the N-terminus of the fusion protein failed to show any improvement (FIG. 2F). Importantly, enhanced membrane trafficking in the presence of ER3 motif resulted in higher current density (FIG. 2G) and improved upstroke velocity (FIG. 2H).


Applicants used lentiviral transduction of NavSheP D60A into cardiomyocytes in vitro resulted in enhanced tissue excitability and improved conduction velocity. As well, results were assessed in in vitro allogeneic HDFs. 
Transduction with NavSheP D60A-EGFP lentivirus resulted in robust GFP expression throughout the co-culture (FIG. 5B), but not in the untransduced group (FIG. 5A). Expression of the prokaryotic sodium channels increased conduction velocity from 13.1±0.5 cm/s (FIG. 5C and FIG. 5E) in fibrotic control to 19.9±1.6 cm/s (FIG. 5D and FIG. 5E). Furthermore, transduced cultures exhibited higher maximum capture rate (5.6±0.6 Hz) compared to untransduced controls (4.5±0.2 Hz; FIG. 5F). Similar to mapping in non-fibrotic NRVM monolayers, no change in APD80 was observed with the expression of NavSheP D60A (FIG. 5G). Importantly, while 45% of tested untransduced fibrotic monolayers displayed spontaneous or induced reentrant activity, no reentries were observed in NavSheP D60A transduced monolayers (FIG. 5H and FIG. 51). Taken together, these results demonstrated that expression of NavSheP D60A channels can improve conduction velocity and decrease incidence of arrhythmias in cardiomyocyte-fibroblast co-cultures.
While in vivo experiments are proposed, none are executed. 
4) State of the art. Prokaryotic Na+ channels were discovered in 2001 (Ren et al) from Bacillus halodurans wherein subsequently NaV genes were from these bacteria, Bacillus licheniformis, Shewanella putrefaciens, and Roseobacter denitrificans, and named them NaVBacL,NaVSheP, and NaVRosD were isolated (see Irie, 2010). More recently testing was performed to identify the ability of these molecules to function in mammals given their less complex and smaller size than mammalian VGSCs. NavSheP is a BacNav from Shewanella putrfaciens. This prokaryotic ion channel was characterized for human use and found to have two beneficial mutations D60 and E43. However, only D60 was found to exhibit a wide range of steady-state and kinetic parameters (see Nguyen, page 2, col 2). 
Secondly, the state of the art with regards to gene therapy must be discussed. Considering the mode of treatment, the specification simply requires administration of the virus to the subject.  There is no demonstration of in vivo administration in any organisms. While this is not necessary to demonstrate proof of invention, there are some details acknowledged by the art to be highly unpredictable. In this case, the art has demonstrated through numerous publications, delivery of viral vectors in vivo is highly unpredictable for successful human therapy. At issue in general are organ barriers, failure to persist, side-effects in other organs, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more.  The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. Since these obstacles exist and are known in the art, it cannot be ignored. To date, no single mode of gene transfer has provided a viable option for successful gene therapy protocols. Even the use of targeting methods and tissue specific promoters have done little to overcome the numerous obstacles related to gene delivery (see e.g. Fumoto et al, page 16).  Even use of tissue specific promoters and capsids targeting has not successfully overcome these obstacles.  
Considering the heart, means of delivery are very complicated. Even amongst those accepted as possible, there are a myriad of complications (Wolfram et al). 
One of the limitations for widespread use of gene therapy is efficient delivery of the gene transfer vector to the target. Methods of reported cardiovascular gene delivery include intramyocardial injection, coronary perfusion, and pericardial delivery.3,4,18–23 All these techniques are moderately successful, but each is hindered by efficacy, tolerability, or access. See Table 1 for a list of positive and negative points regarding each delivery system.

Gene delivery, transfer and efficacy of expression as well as regulation thereof are simply large obstacles for heart gene therapy (Cannata et al, pages 139501396). 
Thirdly, applicants have established proof of principle only in vitro in cell culture that Lentiviral transduced cells have desirable properties. However, this is not, particularly in cases such as these, sufficient demonstration. The success of any in vitro assays cannot be considered as evidence of success of treatment.
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.

This is complicated as complex organs such as the heart (see Cannata, figure 3) have repeatedly not shown sufficient modeling via cell culture for pre-clinical use is low and because channels are highly unpredictable and unstudied molecules (Mathur et al). 
The heart is a powerful, complex organ that has intrigued both artists and scientists for millennia. In vitro cardiac tissue models present great opportunities for regenerative medicine, drug screening, and disease modeling. The opportunities, however, coincide with enormous challenges due to the complexity of cardiac structure and function.

The inventive principle is established in rat neonatal ventricular myocyte monolayers. This has not been shown to be a reliable system (Mathur et al, page 3)
Primary CMs isolated from embryonic chicken and neonatal mice and rats were the next most common cell sources for cardiac models [20-22], but increased awareness that animal cell-based models cannot truly recapitulate human physiology has led to the development of more sophisticated cells to build human-like tissue models. 


However, major barriers inhibit current research in human drug screening: experimental in vivo interventions have unacceptably high risks for humans enrolled in clinical trials, and non-human animal models fail to fully recapitulate human physiology. For example, the resting heart rate in mice is tenfold higher than in humans, while the mouse QT interval is one-fourth of a typical human [4]. Due to inter-species differences in ion channels, biological pathways, and pharmacokinetic properties, animal models do not faithfully predict human cardiotoxicity. Thus, human in vitro models of cardiac tissue that are predictive of human drug response would be a significant advancement for understanding, studying, and developing new drugs and strategies for treating cardiac diseases. 
An ideal in vitro cardiac model should accurately recapitulate the physiological or pathological conditions of the human heart, including three-dimensional (3D) anisotropic tissue structure, orientation of the extracellular matrix (ECM) network, vascularization, and circulation (Figure 1). Traditional 2D in vitro systems, although informative [5, 6], cannot accurately mimic the complex 3D conditions due to their inability to recapitulate the dynamics of the biological and mechanical properties of the in vivo microenvironment [7].
 vitro models have facilitated investigations of cardiac cells in a direct and controllable manner and have provided important functional and mechanistic insights. However, these cultures often lack regulatory input from the other cell types as well as additional topographical, electrical, mechanical and biochemical cues from the cardiac microenvironment that all contribute to modulating cell differentiation, maturation, alignment, function and survival. 	Primary cardiomyocytes isolated from neonatal mice, rats, and
chicken embryos were popular cell sources for in vitro cardiac
models [9–11], but research based on these primary cells demon-
strated that animal cell-based models cannot truly recapitulate
human physiology . 
Primary cardiomyocytes isolated from neonatal mice, rats, and
chicken embryos were popular cell sources for in vitro cardiac
models [9–11], but research based on these primary cells demon-
strated that animal cell-based models cannot truly recapitulate
human physiology . 

In vitro results rarely correlate well with in vivo clinical trial results in patients and have not translated into successful human therapies. Cell cultures lack interactions with the other cell types as well as mechanical and biochemical cues from the cardiac microenvironment that all contribute to function and structure. Furthermore, cell culture was not an adequate indicator that the drug would reach its target. 
Mode of delivery is an important yet sometimes overlooked subject in translating new therapeutic approaches toward the clinic. For gene therapy, although intravenous injection of AAV9 is capable of cardiac-specific targeting in rodents, to date no vectors have successfully shown robust transgene expression with simple intravenous injection in advanced mammals.


5) Unpredictability of the art: The state of the art of the claims are unpredictable for two reasons. The first is the lack of description of the claimed prokaryotic ion channel and the second is the state of gene therapy of the claimed invention. 
Regarding the sequences used, the base claim is drawn to any BacNav. There are two issues with the claimed molecule. First, the claims are to any BacNav prokaryotic channel encoding sequence. However, this channel must have a D60A mutation relative to SEQ ID NO:23. That means that the only required amino acid is D60A. As well, an appended motif of SEQ ID NO:6 is added to the sequence. However, a single form of prokaryotic ion channels with a D60A is provided in the specification. This is specifically, NavSheP D60A with a C-terminal E3 motif (SEQ ID NO:6). It is unclear how to identify any other channel that would have a D60A and be able to mediate the required function which is to treat a voltage gated ion channel related condition, to increase the conductivity of a cardiac tissue, to increase the resistance to conduction block of a cardiac tissue and to increase the upstroke velocity of a cardiac tissue of a subject.
Furthermore, the specification does not adequately describe those structural, physical and chemical characteristics of the claimed variants that distinguish them from nucleic acid sequences and protein sequences which are not claimed. Consequently, there is no evidence that Applicant had conception or possession of the generic BacNav being claimed.  Structural features that could distinguish the compounds of the claimed genus from others not encompassed by the genus are missing from the disclosure.  No common structural attributes identify the members of the genus. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is needed. Since the disclosure fails to describe common attributes or characteristics that identify members of the genera, the genera is therefore highly variant.  
The second issue the delivery requirement of the ion channels to the heart. Applicants use AAV9 and deliver the virus by any method and yet the methods must express in cardiomyocytes. In a case such as this where physiology is to be altered, delivery, expression and localization is a critical component (see Wolfram et al, page 1, col 2 and Cannata, page 1396). 
Gene therapy describes the transfer of genes to a target cell or organ to treat or prevent disease. Successful delivery of a gene to the target is paramount to therapeutic efficacy. In some cases, this can be as simple as transduction of a few cells to secrete a hormone or growth factor; in more stringent cases, the requirement may be as extensive as transduction of most or all cells in the target organ.
This is complicated by the lack of guidance in the specification. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the examiner may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 2 1 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).  Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude that the claimed invention would succeed. There is no evidence that the specification offers a solution to the problem set forth in the specification.
6) Amount of Experimentation Required. In cases such as these with high levels of unpredictability, the amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  In this case, applicants propose a large genus of patients to receive a genus of nucleic acids wherein the mode of treatment is not specified and the target treatments are unpredictable.  
The stated issues above also relate to description related to the genus of BacNav molecules that must have a D60A and must treat a voltage gated ion channel related condition, to increase the conductivity of a cardiac tissue, to increase the resistance to conduction block of a cardiac tissue and to increase the upstroke velocity of a cardiac tissue of a subject.  While the written description and enablement requirements of 35 USC 112, 1st para. are separable, in this instance the facts and issues are so interrelated that the specification fails to meet both requirements for the genus of polynucleotide being claimed for essentially the same reasons. As to enablement, one cannot make what one cannot conceive. The MPEP teaches, “However, claims reading on significant numbers of inoperative embodiments would render claims non-enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours  & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971). (see MPEP 2164.08(b)).  
It has been established by legal decision that a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. Tossing out the germ of an idea does not constitute an enabling disclosure. While every aspect of a generic claim need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable the skilled artisan to understand and carry out the invention. It is true that a specification need not disclose what is well known in the art. However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement under 35 USC 112, first paragraph. When there is no disclosure of the specific starting materials or conditions under which the process can be carried out, there is a failure to meet the enablement requirement. See Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997). 
The first issue is that the claims are drawn to a series of outcomes in humans with a large breadth of BacNav prokaryotic ion channel coding sequences delivered by AAV9. The rejection establishes that translation into humans from cell culture is not completely accurate in designating treatment protocols. At primary concern is that the mode of administration has not been perfected and effects of ion channel introduction has not been assessed.  The court have determined that claims covering potentially thousands of undisclosed embodiments in an unpredictable field requires undue experimentation. Hence, the specification does not enabled a skilled artisan to practice the full breadth of the claimed invention without undue experimentation. 

Response to Arguments
The Declaration under 37 CFR 1.132 filed 10/20/2022 is sufficient to establish that the method is sufficient to treat humans. However, the Declaration under 37 CFR 1.132 filed 10/20/2022 is insufficient to overcome the full scope of the rejection of claims 1-4, 9-11 and 13-22 based upon lack of enablement as set forth in the last Office action because: applicants have not overcome nor discussed the two issues with the claims. First is one of description of the BacNav prokaryotic ion channel peptides. This is a genus of peptides that are not described. The claims only require a D60A mutation relative to SEQ IDNO:24 which means only the D60A mutation is required but the “prokaryotic ion channel polypeptide” is any as witnessed by claims 13-20 which suggests altering the channel peptide to achieve alternative channel types. However, the specification discloses a single channel. (SEQ ID NO:23 and 24). This alone was shown to have a D60A modification and claims 15-20 recite a number of properties. If claims 15-20 are meant to limit the form or type of BacNav prokaryotic ion channel peptide, there is no description that indicates which has reduced immunogenicity relative to a control or reduced antigenicity. Hence, it is not clear what the channel is for each of claims 15-20. In essence given the disclosure is limited to NavSheP D60A, these claims appear to only describe properties of NavSheP D60A. If they do not correlate to other sequences then they are duplicate claims. Applicants have provided no description or demonstration of additional species of the genus. Hence, applicants have not demonstrated that they were in possession of the entire genus of BacNav prokaryotic ion channel peptides for a method of treating in a subject a voltage gated ion channel-related condition, OR increasing the conductivity of a cardiac tissue of a subject OR a method of increasing the upstroke velocity of a cardiac tissue of a subject OR a method of increasing the resistance to conduction block of a cardiac tissue of a subject. 
Secondly, as stated above, the method requires direct administration to the heart. Alternative means of delivering to the hear are enabled for “animal modes” given that there is no demonstration or correlation of the in vitro results and for a method of treating in a subject a voltage gated ion channel-related condition, OR increasing the conductivity of a cardiac tissue of a subject OR a method of increasing the upstroke velocity of a cardiac tissue of a subject OR a method of increasing the resistance to conduction block of a cardiac tissue of a subject given the information above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633